DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/22.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 8-9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2016/0362588A1 (Moon et al.).

Re claims 1 and 3-4, Moon et al. disclose adhesive composition comprising urethane (meth)acrylate that has weight average molecular weight of 5,000-50,000 (0069) (corresponding to claimed first (meth)acrylic resin),  monomers including isobornyl acrylate and hydroxypropyl acrylate (0048, 0060) (corresponding to claimed two second (meth)acrylic resins), first photoinitiator (0081) and second photoinitiator (0086). Based on their chemical formulas, isobornyl acrylate has a molecular weight of 208.30 while hydroxypropyl acrylate has a molecular weight of 130.14. In light of the overlap between the claimed composition and that disclosed by Moon et al., it would have been obvious to one of ordinary skill in the art to use a composition that is both disclosed by Moon et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Re claims 8-9, Moon et al. discloses the second photoinitiator is an acyl phosphine oxide (0086-0087).
Re claim 11, given that Moon et al. discloses composition as presently claimed, it is clear the composition would inherently possess contact angle as presently claimed.


Claims 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2016/0362588A1 (Moon et al.) in view of Inoue et al. (WO 2019/017418) in view of the evidence given by Okamoto et al. (US 2019/0106599).

Moon is relied upon above.
Re claims 5 and 7, Moon et al. disclose composition as described above; however, Moon et al. do not disclose 4-hydroxybuyl acrylate as presently claimed.
Inoue et al. disclose adhesive (0001) comprising urethane (meth)acrylate as well as monomers including isobornyl acrylate and 4-hydroxypropyl acrylate (0064). Example 11 (0156, Table 2) uses 15 parts 4-hydroxybutyl acrylate and 5 parts isobornyl acrylate from which it is calculated based on the two monomers, there is present 75% 4-hydroxybutyl acrylate and 25% isobornyl acrylate. As evidenced by Okamoto et al., 4-hydroxybutyl acrylate has a glass transition temperature of -32 C (0095). The motivation for using the combination of isobornyl acrylate and hydroxybutyl acrylate is to provide a composition with excellent adhesion easiness and adhesiveness (0063).
Therefore, it would have been obvious to one of ordinary skill in the art to use 75% 4-hydroxybutyl acrylate and 25% isobornyl acrylate in the composition of Moon et al. in order to produce an adhesive with excellent adhesion easiness and adhesiveness (0063).

Claims 1-11 over Ariyoshi et al. (WO 2015/002269) in view of the evidence given by Okamoto et al. (US 2019/0106599).

Re claims 1 and 3-4, Ariyoshi et al. discloses composition comprising compound M (0029) that comprises 4-hydroxylbutyl acrylate (0031) and isobornyl acrylate (0050) (corresponding to claimed two second (meth)acrylic resins),  urethane (meth)acrylate having weight average molecular weight of 300-30,000 (0053, 0067) (corresponding to claimed first (meth)acrylic resin), first photoinitiator and second photoinitiator (0088). Based on their chemical formulas, isobornyl acrylate has a molecular weight of 208.30 while 4-hydroxybutyl acrylate has a molecular weight of 144.17. In light of the overlap between the claimed composition and that disclosed by Ariyoshi et al., it would have been obvious to one of ordinary skill in the art to use a composition that is both disclosed  by Ariyoshi et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Re claims 2 and 5-6, the composition comprises 0-70% 4-hydroxybutyl acrylate, 0-70% isobornyl acrylate, and 0-50% urethane (meth)acrylate (0080) which overlaps the amounts/ratios claimed.
Re claim 7, as evidenced by Okamoto et al., 4-hydroxybutyl acrylate  has a glass transition temperature of -32 C (0095).
Re claims 8-9, Ariyoshi et al. discloses that the first photoinitiator is an acyl phosphine oxide (0089).
Re claim 10, Ariyoshi et al. discloses that the viscosity of the composition is 1-1500 mPas (0135).
Re claim 11, given that Ariyoshi et al. discloses composition as presently claimed, it is clear the composition would inherently possess contact angle as presently claimed.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0238458 to Asano et al. teaches similar methacrylates two different methacrylic resins overlapping wt% at 60 wt% [56, 58-60] at least two hydroxyl containing monomers including 4-hydroxybutyl acrylate. The glass transition temperatures are not higher than -20 degrees C.  Having excellent adhesive strength and bending ability. Abstract.
KR 20180015221 A teaches cleaving or hydrogen drawing photopolymerization initiator is broadly classified into two types by a radical generating mechanism, and is composed of a photopolymerization initiator capable of cleaving the single bond of the photopolymerization initiator itself to generate radicals, a photoexcitation initiator a hydrogen donor in the system is roughly classified into a hydrogen-drawing type photopolymerization initiator capable of forming an excited complex and capable of transferring hydrogen of a hydrogen donor.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am  4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787


/TAMRA L. DICUS/Primary Examiner, Art Unit 1787